Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Brady on June 25, 2021.
The amended claims are listed below.
Claim 48: Change the recitation “the fatty acid moiety is selected from the group consisting of palmitic acid, stearic acid, myristic acid, and oleic acid” (lines 8 to 9) to “the fatty acid moiety consists of palmitic acid, stearic acid, myristic acid, or oleic acid”.
Claim 63: Change the recitation “fatty acid moiety comprises myristic acid” (line 2) to “fatty acid moiety is myristic acid”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered. Claims 1-47, 49-62, 64, 66, and 69 are cancelled. Claims 48, 63, 65, 67, 68, and 70 are currently under examination and allowed in this Office Action.   

Priority


Information Disclosure Statement
Two information disclosure statements (IDS) filed on 05/06/2021 and 06/08/2021 have been considered.

Withdrawn Claim Rejections
The rejection of claims 48, 63, 65, 67, 68, and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Final Rejection mailed on 03/08/2021, is withdrawn in view of amended claim 48. Claim 63, 65, 67, 68, and 70 depend from claim 48.
The rejection of claims 48, 63, 65, 67, and 68 under 35 U.S.C. 103 as being unpatentable over Lamb et al. in view of Bapat et al., as set forth on pages 7-10 of the Final Rejection mailed on 03/08/2021, is withdrawn in view of amended claim 48. Claim 63, 65, 67, and 68 depend from claim 48.
The rejection of claim 70 under 35 U.S.C. 103 as being unpatentable over Lamb et al. in view of Bapat et al., as applied to claims 48, 63, 65, 67, and 68, and further in view of Barden et al., as set forth on pages 10-12 of the Final Rejection mailed on 03/08/2021, is withdrawn in view of amended claim 48. Claim 70 depends from claim 48.
The provisional rejection of claims 48, 63, 65, 67, and 68 on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 32, 39, and 40 of copending Application No. 16/768,359, as set forth on page 14 of the Final Rejection mailed on 03/08/2021, is withdrawn in view of amended claim 48. Claim 63, 65, 67, and 68 depend from claim 48.

Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance: The amended claim 48, directed to A method of treating cancer stem cells comprising administering to a patient in need thereof of a pharmaceutically effective amount of an antimitoscin and a pharmaceutically acceptable carrier, the antimitoscin comprising an antibiotic having intrinsic anti-mitochondrial properties and chemically modified with a membrane targeting signal comprising a fatty acid moiety, wherein the antibiotic is selected from the group consisting of tetracycline, doxycycline, tigecycline, minocycline, chlortetracycline, oxytetracycline, demeclocycline, lymecycline, meclocycline, methacycline, rolitetracycline, and sarecycline; wherein the fatty acid moiety consists of palmitic acid, stearic acid, myristic acid, or oleic acid; and the cancer stem cells are dependent on mitochondrial biogenesis, is free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 03/08/2021, in which Lamb et al. (Oncotarget 6(7):4569-4584, January 22, 2015) disclosed that tumor-initiating cells (TICs), a.k.a., cancer stem cells (CSCs), share many common properties, such as anchorage-independent growth, i.e., tumor-sphere formation under low-attachment conditions. This global phenotypic property appears to be functionally dependent on increased mitochondrial biogenesis. Tetracycline-based antibiotics are inhibitors of mitochondrial biogenesis. Doxycycline is a tetracycline-derivative with markedly improved efficacy and stability. Doxycycline (a single concentration of 50 μM) inhibited tumor-sphere formation in 10 cancer cell lines (ER(+) breast [MCF7 and T47D], ER(-) breast [MDA-MB-231], ovarian [SKOV3, ES2, and Tov21G], lung [A549], prostate [PC3], melanoma [A375], and pancreatic [MIA PaCa2]) tested. Currently, tigecycline is the only FDA-approved glycylcycline. Similarly, the glycylcyclines are inhibitors of mitochondrial biogenesis. Quantitatively similar results were obtained with tigecycline (50 μM), as compared with doxycycline, showing that it also has the capacity to inhibit tumor-sphere formation, across all 10 cell lines tested (page 4574, left col., para. 1 and 3; right col., para. 2; pages 4574-4577, Figs. 5-8). A clinical trial with doxycycline in patients with advanced breast cancer and bone metastasis is ongoing. Secondly, a trial of doxycycline in relapsed patients with non-Hodgkin’s lymphoma has also been initiated. CSCs derived from the A375 human melanoma cell line are highly-sensitive to the antibiotics (doxycycline and tigecycline) that we tested (page 4582, left col., para. 2; right col., para. 1). Bapat et al. (US Patent Application Publication No. 2014/0364595, published on December 11, 2014) disclosed a conjugate-based prodrug of the general structure: AFA-X-L, wherein: AFA is an antibacterial agent; L is a carrier; and X is a linker. The conjugated prodrug can be formulated in liposomes. In order to form a liposome the lipid molecules comprise elongated non-polar (hydrophobic) portions and polar (hydrophilic) portions. The hydrophobic and hydrophilic portions of the molecule are preferably positioned at two ends of an elongated molecular structure. When such lipids are dispersed in water they spontaneously form bilayer membranes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism (page 56/107, [0048-0051]; page 57/107, [0069]; page 78/107, [0263]). Tetracyclines such as tetracycline, chlortetracycline, demeclocycline, minocycline (= 
    PNG
    media_image1.png
    136
    275
    media_image1.png
    Greyscale
), oxytetracycline, methacycline, doxycycline. A wide variety of entities, e.g., carriers, can be coupled to an antibacterial agent. The carrier is a fatty acid comprising 6-25 carbons. In some embodiments, the carrier is a fatty acid selected from the group consisting of Caprylic acid, Capric acid, Undecylic acid, Lauric acid, Myristic acid, Palmitic acid, Stearic acid, Oleic acid, Elaidic acid (page 60/107 to 61/107, [0095, 0100, and 0102]). Linkers typically comprise a direct bond or an atom such as oxygen or sulfur, a unit such as NR1, C(O), C(O)NH, SO, SO, SONH or a chain of atoms, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic. Prodrugs include compounds wherein a hydroxy, amino or mercapto group is bonded to any group that, cleaves to form a free hydroxy, free amino or free mercapto group, respectively. Examples of prodrugs include, acetate, formate and benzoate derivatives of an alcohol or acetamide, formamide and benzamide derivatives of an amine functional group in the active compound (page 64/107, [0123]; page 78/107, [0263]). Barden et al. (J. Med. Chem. 37:3205-3211, 1994) disclosed a series of 9-(acylamino)doxycycline derivatives. The preparation of 9-aminodoxycycline 6a was accomplished by well-established procedures. Catalytic reduction in the presence of 10% Pd/C and MeOH produced a mixture of regioisomers consisting of 90% of 6a by proton NMR analysis. The simple amides 8-11 and the carbamate 12 were prepared by direct acylation of 6a. Simple amides, 9-(formamido)-(8) and 9-(acetamido)doxycycline (9), were highly active against tet-sensitive strains. Scheme 2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 3206, Scheme 2; left col., para. 1; right col., para. 5). However, the references did not teach or suggest the recitation “the fatty acid moiety consists of palmitic acid, stearic acid, myristic acid, or oleic acid”, required by claim 48 and limited by the closed transitional phrase “consists of” to exclude other fatty acid moiety, such as Caprylic acid, Capric acid, Undecylic acid, or Lauric acid, also disclosed by the references.



Conclusion
Claims 48, 63, 65, 67, 68, and 70 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623